Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The present amendment, filed on July 29, 2022, in which claims 20-24, 27-29 and 32-39 were presented for examination, of which claim 20 was amended, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive. 
Applicants Argument: During the interview of April 27, 2022, the Examiners agreed that the cited references (whether considered alone or in combination) fail to disclose a metallic mesh having between 10 and 50 wires per 2.54 cm, as presently claimed. Specifically, Shaw6 Filing Date: March 26, 2019doesn't disclose any type of metallic mesh and Hadden only describes a wire cloth having between 2 and 6 openings per linear inch. The presently claimed subject matter is therefore not rendered obvious by the proposed combination of Shaw and Hadden. Furthermore, the Applicant submits herewith a declaration of Inventor Anthony Orisses to more clearly explain how the structural limitations of the presently claimed metallic mesh allow the pocket square to uniquely function. For at least the reasons set forth herein, claim 20 is allowable over the presently cited references. Reconsideration and withdrawal of the rejection is therefore respectfully requested. 
Examiners Response: Examiner respectfully disagrees and explains below how the amended limitations are taught by Hadden et al (US PG Pub. 20030041367).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-24, 27-29, and 32-39 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (US Patent 8,418,267) in view of Hadden et al (US PG Pub. 20030041367).
Regarding claim 20, Shaw et al. “Shaw” discloses a pocket square (10, Fig. 1) comprising a first layer (28, Fig. 2) having a length (see annotated Fig. 2 below) and a width (see annotated Fig. 2 below); 
a second layer (30) attached to the first layer (28, Col. 21, Lines: 50-56), the second layer (30) having a length (see annotated Fig. 2 below) approximately equal to the length of the first layer (see annotated Fig. 2 below, Col. 44, Lines: 16-21) and a width (see annotated Fig. 2 below) equal to the width of the first layer (see annotated Fig. 2 below, Col. 44, Lines: 16-21), wherein the first layer (28) and the second layer (30) are distinct layers (Col. 21, Lines: 22-28, Fig. 2); and 
a third layer (29) disposed between the first layer (28) and the second layer (30, Col. 21, Lines: 50-56, Fig. 2), the third layer (29) having a length approximately equal to the length of the first layer and the second layer (see annotated Fig. 2 below, Col. 44, Lines: 16-21), the third layer (29) also having a width approximately equal (see annotated Fig. 2 below) to the width of the first layer and the second layer (see annotated Fig. 2 below, Col. 44, Lines: 16-21), wherein the third layer (29) comprises a silicone material (Col. 21, Lines: 63-67). 

    PNG
    media_image1.png
    473
    557
    media_image1.png
    Greyscale

Fig. 2-Examiner Annotated
	Shaw does not explicitly disclose the third layer having a length and width equal to the length and width of the first and second layer.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that each layer could be equal in length and width to each other since their width and lengths are approximately equal to each other, as explained in Col. 44, Lines: 16-26, and identical in shape, as explained in Col. 42, Lines: 47-49, in order to enhance the aesthetic appeal of the device.
Shaw discloses a portion of the pocket square is in the shape of a rectangle (Col. 4, Lines: 13-17, Fig. 1, 2, and 10).
Shaw does not disclose the entire pocket square is in the shape of a square or rectangle.
However, it is noted that shape of the claimed pocket square was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed pocket square was significant.). Please note that in the instant application, page 7, par. 0022, applicant has not disclosed any criticality for the claimed limitations. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Shaw does not disclose the third layer comprises a metallic mesh.
However, Hadden et al. “Hadden” teaches yet another reinforcement garment, wherein Hadden teaches a metallic mesh (12, Par. 0032, Lines: 1-4, Fig. 2 and 3) having between 10 wires per 2.54cm and 50 wires per 2.54cm (Par. 0035, lines: 7-8 states “For example, the preferred “4 mesh” means the welded mesh has 4 openings per linear inch”. Examiner notes annotated Fig. 2 below shows “4 openings per linear inch” and annotated mesh portions below are taken to be individual wires, since applicant has not disclosed metes and bounds for a “wire”. Hadden is shown having 13 wires per 2.54cm (1in), which is within the applicants claimed range).

    PNG
    media_image2.png
    464
    707
    media_image2.png
    Greyscale

Fig. 2-Examiner Annotated

Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a metallic mesh as taught by Hadden as the material for the third layer of Shaw. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because a metallic mesh was a well-known material for garments as taught by Hadden, in order to enhance the integrity of the pocket square structure.

Regarding claim 21, Shaw in view of Hadden disclose the first layer (28, Fig. 2 of Shaw) and the second layer (30) each consist essentially of a fabric (Col. 22, Lines: 11-13, examiner notes “cotton” is a type of fabric).  

Regarding claim 22, Shaw in view of Hadden disclose the fabric is selected from the group consisting of: cotton (Col. 22, Lines: 11-13 of Shaw).  

Regarding claim 23, Shaw in view of Hadden disclose the first layer (28, Fig. 2 of Shaw) and the second layer (30) are each formed of a woven material (Col. 22, Lines: 11-13, examiner notes cotton is well known in the art to be a “woven” material”).

Regarding claim 24, Shaw in view of Hadden disclose the third layer (29, Fig. 2 of Shaw) is in direct contact with both the first layer and the second layer (Col. 21, Lines: 50-56, Fig. 2).  

Regarding claim 27, Shaw in view of Hadden disclose the metallic mesh (12, Par. 0032, Lines: 1-4, Fig. 2 and 3 of Hadden) is formed of a plurality of metallic wires (Par. 0032, Lines: 7-10 and Par. 0034, Lines: 1-3).

Regarding claim 28, Shaw in view of Hadden disclose the metallic wires each have a diameter of between 0.005 cm and 0.15 cm (Par. 0035, Lines: 12-16 of Hadden, examiner notes the range of 0.010in to 0.040in, when converted, is 0.0254cm to 0.1016cm, which is within the applicants range).  

	Regarding claim 29, Shaw in view of Hadden disclose the metallic wires each have a diameter of between 0.01 cm and 0.1 cm (Par. 0035, Lines: 12-16 of Hadden, examiner notes the range of 0.010in to 0.040in, when converted, is 0.0254cm to 0.1016cm, which is within the applicants range).    
	
	Regarding claim 32, Shaw in view of Hadden disclose the metallic wires comprise at least one of: copper (Par. 0034, Lines: 1-3 of Hadden).  

	Regarding claim 33, Shaw in view of Hadden disclose the metallic wires are formed of copper (Par. 0034, Lines: 1-3 of Hadden).  
	They do not disclose a purity of at least 95%.
	However, a person of ordinary skill in the art would have found obvious absent persuasive evidence that the purity of the copper used is at least 95%, since copper is not listed as being mixed with a different metal and/or alloy and the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable of having copper that is at least 95%.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the copper as disclosed by Shaw in view of Hadden, by having a purity of at least 95%, in order to reduce manufacturing expenses by using copper as the primary metal.

	Regarding claim 34, Shaw in view of Hadden disclose the copper (Par. 0034, Lines: 1-3 of Hadden) has a purity of at least 99.7%.  .
	They do not disclose a purity of at least 99.7%.
	However, a person of ordinary skill in the art would have found obvious absent persuasive evidence that the purity of the copper used is at least 99.7%, since copper is not listed as being mixed with a different metal and/or alloy and the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable of having copper that is at least 99.7%,
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the copper as disclosed by Shaw in view of Hadden, by having a purity of at least 99.7%, in order to reduce manufacturing expenses by using copper as the primary metal.

	Regarding claim 35, Shaw in view of Hadden disclose the third layer (12, Fig. 3 of Hadden) has a thickness of between 0.01 and 0.8 cm (Par. 0040, Lines: 6-8, examiner notes this is shown in Fig. 2 and 3 examiner notes the range of 0.048in to 0.090in, when converted, is 0.122cm to 0.229cm, which is within the applicants range).

	Regarding claim 36, Shaw in view of Hadden disclose the third layer (12, Fig. 3 of Hadden) has a thickness of between 0.03 and 0.3 cm (Par. 0040, Lines: 6-8, examiner notes this is shown in Fig. 2 and 3 examiner notes the range of 0.048in to 0.090in, when converted, is 0.122cm to 0.229cm, which is within the applicants range).


Regarding claim 37, Shaw in view of Hadden disclose the invention substantially as claimed above.
	They not disclose the pocket square has a total weight of less than 100g.  
	However, a person of ordinary skill in the art would have found obvious absent persuasive evidence that the pocket square has a total weight of less than 100g, since the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable of weighting less than 100g
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pocket square as disclosed by Shaw in view of Hadden by having it weight less than 100g, in order to remain lightweight and not tear the pocket it’s placed inside of.

Regarding claim 38, Shaw in view of Hadden disclose the invention substantially as claimed above.
	They do not disclose the pocket square has a total weight of less than 20g.  
	However, a person of ordinary skill in the art would have found obvious absent persuasive evidence that the pocket square has a total weight of less than 20g, since the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable of weighting less than 20g
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pocket square as disclosed by Shaw in view of Hadden, by having it weight less than 20g, in order to remain lightweight and not tear the pocket it’s placed inside of. 

Regarding claim 39, Shaw in view of Hadden disclose the third layer (29, Fig. 2 of Shaw) is attached to at least one of the first layer and the second layer (Fig. 2) with an adhesive (Col. 21, Lines: 28-33, examiner notes “stitches” are a type of “adhesive” since the third layer adheres to both the first and second layer).  


Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAKOTA MARIN/Examiner, Art Unit 3732       


/KHALED ANNIS/Primary Examiner, Art Unit 3732